Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 1 of 19 PageID 1
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 2 of 19 PageID 2
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 3 of 19 PageID 3
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 4 of 19 PageID 4
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 5 of 19 PageID 5
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 6 of 19 PageID 6




                 UNITED STATES DISTRICT COURT FOR THE
               MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION
– – – – – – – – – – – – – – – – – – – – – – – – – – – –X
                                              –––––
WILLIAM DOHERTY,                                       :   Civil No. ___:___-CV-
                                                           ____________
                                  Plaintiff,           :
                         v.                            :   COMPLAINT
INFUSERVE AMERICA, INC.,                               :
                                  Defendant.           :    JURY TRIAL DEMANDED
– – – – – – – – – – – – – – – – – – – – – – – – – – – –X
                                              –––––




                        COMPLAINT FOR DAMAGES AND
                              DEMAND FOR JURY TRIAL

       Plaintiff, WILLIAM DOHERTY (hereinafter “Plaintiff”), pro se, brings this

Complaint against defendant INFUSERVE AMERICA, INC. (“Defendant”) and

states in support as follows:

                              PRELIMINARY STATEMENT

               1. This is an action to recover damages for injuries sustained by

Plaintiff as the direct and proximate result of the wrongful conduct of Defendant

in connection with the design, development, manufacture, marketing, promotion,

and sale of Rocephin.


               2. Plaintiff seeks damages in the amount of $10,000,000.

                                               PARTIES
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 7 of 19 PageID 7




            3. Plaintiff is an individual who is a citizen of the State of Texas,

residing in Alpine, Texas, who had been taking Rocephin manufactured by

Defendant intravenously. For the purposes of this action Plaintiff submits to the

jurisdiction and venue of this Court.


            4. Upon information and belief, Defendant is a corporation formed

and incorporated under the laws of State of Florida and does business in St.

Petersburg, in this State, in the County of Pinellas. Upon information and belief,

Defendant’s principal place of business is 11880 28th Street North, Suite 200, St.

Petersburg, Florida.


            5. On information and belief all officers, directors, and registered

agents are Florida residents, with an identical address as that listed in paragraph

4, supra.


            6. On information and belief the officers and directors of the

company now and at the times relevant were: David W. Kazarian and John P.

Grise.


            7. At all relevant times Defendant, either personally, or through

agents or employees, was the designer, manufacturer, producer, marketer,

distributor, and seller of Rocephin (the “Drug”)—generic name ceftriaxone—an

antibiotic administered intravenously for treatment of bacterial infections and

used to treat Lyme disease.



                                          2
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 8 of 19 PageID 8




             8. Defendant is one of the only licensed compounding and infusion

pharmacies able to do business across the United states; Defendant ships

infusion medications which it compounds—manufactures, mixes, and prepares—

direct to patients’ homes, after infusion .


             9. Plaintiff used Defendant’s Drug for three years absent incident

until the events described below transpired.


                                  JURISDICTION

             10. This Court has jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(a)(1), in that this is a civil action between a citizen of the State of Texas

and a corporate citizen of Florida and the amount in controversy exceeds

$75,000, exclusive of costs and interest.



                                       VENUE

             11. Venue is proper in this district under 28 U.S.C. § 1391(b)(1), in

that Defendant “resides” in this District, under 28 U.S.C. § 1391(c)(2) and this

District is its principal place of business. Further, this District is the proper venue

because a substantial part of the events or omissions took place in the District,

under 28 U.S.C. § 1391(b)(2).




                                       FACTS



                                            3
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 9 of 19 PageID 9




            12. On or about July 2014, Plaintiff began taking the Drug to treat his

Lyme disease, with a local company. Later Plaintiff began using Defendant

shortly thereafter. He continued to do so for approximately three years, never

changing dosage, nor frequency, nor style of administration—in this case

intravenous injection of the infusion medication.


            13. The Drug was normally prescribed to Plaintiff in order to treat

Lyme disease, and on information and belief is prescribed for the treatment of

Lyme disease regularly.


            14. On information and belief the drug is considered to have

excellent blood-brain barrier penetration and is widely considered one of the

most effective drugs in the mitigation of Lyme disease.


            15. As directed, Plaintiff would take the drug intravenously over a

period of roughly an hour. Plaintiff would take the Drug for a period of “four days

on and three days off.”


            16. Throughout this period of treatment, from on or about July 1,

2014 to on or about January 1, 2017 (the “Original Treatment Period”), Plaintiff

took and administered the drug absent incident and absent any severe or adverse

reaction.




                                         4
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 10 of 19 PageID 10




            17. During the Original Treatment Period, Plaintiff became expert in

administering the Drug to himself and did so regularly in the same manner

taking the medication four times per week in a regular dose.


            18. Plaintiff was exceedingly pleased with Defendant’s preparation of

the infusion of the Drug, so pleased in fact that he recommended the Defendant

to acquaintances.


            19. When Plaintiff first began taking preparations of the Drug

manufactured by Defendant, Defendant had Plaintiff speak with a pharmacist

who never warned Plaintiff of the danger of central nervous system damage nor

any of the symptoms which Plaintiff complains of herein.


            20. On information and belief the symptoms Plaintiff complains of

here do not result from the use of the Drug when the Drug is properly prepared,

uncontaminated, and unadulterated.


            21. At no point during the Original Treatment Period did Plaintiff

alter in anyway his administration of the Drug, nor did Plaintiff begin taking any

new medications, nor did Plaintiff change his dosage, nor did Plaintiff change the

location of injection, nor did Plaintiff change the period of time over which the

injection would take place, nor did Plaintiff change his method of storage.




                                         5
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 11 of 19 PageID 11




             22. On or about January 1, 2017, Defendant significantly changed

representations relating to its management; on information and belief, the

administrative staff and staff listed on the website significantly changed.


             23. On or about March 1, 2017 Plaintiff attempted to call Defendant

and learned that David W. Kazarian (“Kazarian” or “Owner”)) was traveling

outside of the country in the Middle East and had not been in the United States to

manage Defendant for months.


             24. On information and belief Defendant was aware of and capable

of utilizing the best compounding practices, knew of relevant pharmacopeial

standards, and during the Original Treatment Period had utilized such and met

such standards.


             25. On information and belief, hydrochloric acid and other powerful

chemicals are used in the cleaning of mixing vats or equipment used to prepare

and manufacture the drug; if not cleaned properly, such chemicals may

adulterate or contaminate any medicine prepared in the vat or with the

equipment.


             26. On information and belief Defendant’s website shows that

hydrochloric acid is available and on hand at the location where pharmaceuticals

are compounded.




                                         6
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 12 of 19 PageID 12




             27. On information and belief, Defendant prepared Plaintiff’s Drug

at the same location where acid and other chemicals which are capable of burning

human tissue are stored.


             28. On or about January 31, 2017 Plaintiff telephoned Defendant to

discuss a price increase which had taken place without notice. The price went

from approximately $400 to over $500.


             29. When Plaintiff called Defendant on or about January 31, 2017,

Plaintiff was first speaking to a woman who offered a lower rate if Plaintiff was

willing to purchase a larger quantity of the Drug. Plaintiff explained that he

lacked the facilities to safely store the larger quantity and was transferred to a

man.


             30. Plaintiff expected to be transferred to a member of the sales staff,

or an administrative worker, but was instead put on with a man who identified

himself as the “lead pharmacist.” Plaintiff again explained his situation and his

unhappiness with the price increase absent notice. The phone call became

exceedingly heated and the “lead pharmacist” grew angry. After Plaintiff

mentioned purchasing the Drug abroad, the “lead pharmacist” grew apoplectic.

Thereafter, Plaintiff asked the lead pharmacist to put a hold on his order.


             31. In a six days’ time Plaintiff called back Defendant and asked for

the order of the Drug to be prepared.



                                          7
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 13 of 19 PageID 13




            32. On or about January 1, 2017, on information and belief, while

Kazarian was outside of the United States, and after the significant change of

staff, Plaintiff’s “batch” of medicine was prepared on or about February 16, 2017.


            33. On or about February 17, 2017, Plaintiff inspected the Drug

which was shipped from Defendant; the Drug was packed in the same manner,

appeared the same—clear within its packaging—and nothing appeared out of

place.


            34. On or about February 17, 2017, Plaintiff received the batch

prepared on February 16, 2017 and stored the batch in the same manner in which

he normally did—and hitherto always had.


            35. On information and belief if the Drug is refrigerated the Drug

“keeps” for 14 days.


            36. On or about February 18, 2017, Plaintiff prepared the first

infusion dose using the February 16, 2017 batch (the “Batch”). After

administering the first infusion Plaintiff administered the same.


            37. Plaintiff continued to prepare and take infusions from the Batch,

but by February 22, 2017 Plaintiff noticed severe symptoms and ceased taking all

medication: Plaintiff was experiencing extreme pain throughout his entire head—

it was an excruciating burning sensation.




                                         8
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 14 of 19 PageID 14




              38. Plaintiff went to a local clinic on or about February 24, 2017; on

information and belief the clinic misdiagnosed Plaintiff with a migraine.


              39. On or about February 27, 2017, the pain had increased to an

amount that was completely intolerable and Plaintiff went to an emergency room

where Plaintiff learned that a number of symptoms had manifested as a result of

the Batch. Plaintiff’s heart rate had increased by more than thirty-beats-per-

minute. Plaintiff’s entire face, skull, scalp, and eyes burned; Plaintiff also heard

almost deafening ringing in both ears.


              40. Plaintiff sustained severe central nervous system (“CNS”)

damage; optic neuritis (burning eyes); tachycardia; cranial facial pain, also

known as multicranial neuropathy; and severe tinnitus; Plaintiff later developed

hand tremors—all of the forgoing are symptoms of CNS damage.


              41. The above symptoms have been continual since the

administration of the Drug from the Batch.


                                   COUNT ONE
             STRICT LIABILITY-DEFECTIVE MANUFACTURE

              42. Plaintiff repeats and realleges paragraphs 1 through 41 hereof, as

if fully set forth herein.


              43. Defendant manufactured the Drug, a product, and shipped it to

Plaintiff.



                                          9
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 15 of 19 PageID 15




             44. Plaintiff took the Drug from the Batch as directed and properly;

Plaintiff stored the drug properly; Plaintiff administered the Drug properly.


             45. On information and belief the Drug from the Batch was

contaminated at the Defendants facilities by a foreign chemical during the

manufacturing process.


             46. The foreign chemical was neurotoxic and upon intravenous

injection caused severe CNS damage which has in turn caused all of the

symptoms from which the Plaintiff continues to suffer.


             47. In order to treat the same symptoms, Plaintiff has undergone

significant medical treatment including taking large amounts of medications

which result in adverse side effects.


             48. Plaintiff is forced, due to pain and tinnitus to take a significant

amount of steroids and opioids—as prescribed—to mitigate symptoms and pain.


             49. Even with treatment, Plaintiff has developed anxiety as a result

of the pain and constant ringing requiring additional medication—including

benzodiazepines for both anxiety and insomnia.


             50. Plaintiff is no longer able to sleep with any regularity.




                                          10
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 16 of 19 PageID 16




             51. Plaintiff has lost focus and the ability to use a computer for

continual periods. Plaintiff is unable to focus on “bright-light” emitting screens

for long periods without pain.


             52. Plaintiff now suffers from osteoporosis as a result of steroid use

and suffers from a loss of bone and muscle mass.


             53. Plaintiff’s adrenal glands have also been affected from long-term

steroid use, causing Cushing’s syndrome and possibly Addison’s syndrome.


             54. Plaintiff’s life is intolerable without continuous steroid injections

as a result of the pain suffered by Plaintiff as a result of the contaminated Drug

from the Batch.


             55. Defendant’s defective manufacture of the Drug from the Batch

was the direct cause of the problems adumbrated above, but for the defective

preparation and manufacture of the drug none of the above symptoms would

have occurred to Plaintiff, and Plaintiff would have suffered from no CNS

damage.


             56. Plaintiff’s CNS damage was directly caused by defect present in

the Drug contained in the Batch.


             57. By reason of the foregoing, Defendant is liable in the amount of

$10,000,000, plus interest and fees, and costs.




                                         11
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 17 of 19 PageID 17




                                   COUNT TWO
                   STRICT LIABILITY-FAILURE TO WARN


              58. Plaintiff repeats and realleges paragraphs 1 through 57 hereof, as

if fully set forth herein.


              59. Defendant’s market directly, and sell directly, to end-users of the

drugs.


              60. Defendants only conduct a perfunctory interview with a

pharmacist prior to shipping the Drugs who does not warn of potential CNS

damage as well as the myriad side effects which go along with CNS damage as

related above.


              61. The packaging contains no warning of possible contamination, or

adulteration, nor does it warn that such can cause CNS damage.


              62. If such a warning had been contained in the packaging, on the

invoice, or transmitted by Defendant’s consulting pharmacist Plaintiff would

have not taken the Drugs.


              63. The warning, or lack thereof, was defective and unreasonable.


              64. As a direct and proximate result of Defendant’s failure to warn

Plaintiff has suffered the substantial injuries and suffering described above.




                                          12
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 18 of 19 PageID 18




            65. By reason of the foregoing, Defendant is liable in the amount of

$10,000,000, plus interest and fees, and costs.




WHEREFORE, Plaintiff WILLIAM DOHERTY requests judgment as follows:


      A.    A judgement awarding Plaintiff damages for physical and mental

            injuries, past, present, and future, loss of enjoyment of life, increased

            risk of health problems, past and future medical expenses, life care

            expenses, rehabilitation expenses, and economic damages in an

            amount to be determined at trial;

      B.    Pre-judgement and post judgement interest at the maximum rate

            allowed by law;

      C.    Payment of all medical monitoring services and expenses required by

            Plaintiff;

      D.    Any attorney’s fees and costs that may accrue in this action; and

      E.    Any further relief which the Court may deem just, equitable, and

            proper.

                                 JURY DEMAND

      Plaintiff hereby demands a trial by jury as to all issues so triable.



Dated: February 24, 2021


                                         13
Case 8:21-cv-00454-KKM-AEP Document 1 Filed 02/24/21 Page 19 of 19 PageID 19




Alpine, Texas
                                      Respectfully submitted,


                                      By: /s/William Doherty
                                      Plaintiff Pro Se
                                      603 North 8th St.
                                      Alpine, Texas 79830
                                      432-386-0481
                                      willhdoherty@gmail.com




                                    14
